     Case: 1:11-cv-07972 Document #: 411 Filed: 02/06/19 Page 1 of 8 PageID #:6335



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

NICK PEARSON, FRANCISCO PADILLA,                Case No. 11-CV-07972
CECILIA LINARES, AUGUSTINA BLANCO,
ABEL GONZALEZ, and RICHARD                      CLASS ACTION
JENNINGS,
                                                Hon. John Robert Blakey
On Behalf of Themselves and All Others
Similarly Situated,

        Plaintiffs,

v.

NBTY, INC., a Delaware corporation; and
REXALL SUNDOWN, INC., a Florida
corporation; TARGET CORPORATION, a
Minnesota Corporation

        Defendants.


THEODORE H. FRANK,

                      Objector/Intervenor.


        OBJECTOR/INTERVENOR THEODORE H. FRANK’S SUR-REPLY IN
      SUPPORT OF MOTION TO DISGORGE SIDE PAYMENTS WITH RESPECT
       TO RANDY NUNEZ IN VIEW OF JAMES PATTERSON’S DECLARATION
     Case: 1:11-cv-07972 Document #: 411 Filed: 02/06/19 Page 2 of 8 PageID #:6336




           The Declaration of James R. Patterson (Dkt. 405) avers facts that he contends undermine
Intervenor Theodore H. Frank’s Motion to Disgorge Side Payments with respect to Randy Nunez.
However, nothing in the Declaration contradicts Frank’s argument that Nunez, like the other
Sweeney objectors, “pocket[ed] a side payment in exchange for voluntarily dismissing the appeal.”
Pearson v. Target Corp., 893 F.3d 980, 982 (7th Cir. 2018) (“Pearson II”). The Paterson Declaration
cannot alter the plain language of Nunez’s Side Agreement with defendant, which by its own terms
“is intended . . . as a final expression of their agreement,” and which “supersedes any and all prior
promises, representations, warranties, draft agreements, agreements, understandings, and
undertakings between or among the Parties.” Dkt. 377, Ex. 3 at 4.
           Frank does not dispute any of the facts contained in the Declaration, but only the legal
conclusions that “resolution of Nunez’s claims pending in the Nunez Action, and dismissal of the
Nunez Action were material terms of the agreement.” Dkt. 405 ¶ 10. The Side Agreement
unambiguously compensated Nunez only for dismissing his appeal, and extrinsic evidence need not
be considered. But even if the contract were ambiguous, a comparison to the Buckley Side
Agreement shows that the California action provided Nunez no incremental settlement value, and
Nunez circumvented Rule 23(h), which independently merits disgorgement. Nunez’s Side
Agreement provided no benefit to the class; disgorgement should be ordered from Nunez like the
other Sweeney objectors, who leveraged the value of the underlying settlement for private pay-offs.

I.         Nunez’s settlement agreement is unambiguous as a matter of law.
           The Side Agreement between Nunez and defendants stipulates that consideration be paid in
exchange for two conditions: “Objector agrees to move for dismissal of Objector’s Appeal within 24
hours of execution of this Agreement” and agrees not to opt out of the underlying Pearson
settlement. Dkt. 377, Ex. 3 at 2. The agreement does not even allude to the existence of the Nunez
action, let alone require the dismissal of this suit. In fact, the agreement with Nunez is verbatim with
the agreements reached with the other Sweeney objectors except for names, addresses, and dollar
figures.
   Case: 1:11-cv-07972 Document #: 411 Filed: 02/06/19 Page 3 of 8 PageID #:6337




        The written agreement unambiguously required Nunez only to dismiss his appeal while
remaining bound by the Pearson settlement. As such, extrinsic parol evidence is unnecessary because
no ambiguity within the Side Agreement would plausibly compel the conclusion that Nunez was
paid for dismissing his action in the Southern District of California. To the extent the Patterson
declaration and its exhibits suggest that either of the parties assumed a different result, this does not
alter the meaning of an unambiguous written contract. “The introduction of parol evidence to
establish ambiguity in a facially unambiguous, signed, dated and fully integrated contract is a practice
which the Illinois Supreme Court has, to this date, neither condoned nor sanctioned.” Davis v. G.N.
Mortg. Corp., 396 F.3d 869, 879 (7th Cir. 2005).
        The agreement at issue here is even less ambiguous than the one in Davis, where the
agreement did not expressly label itself as a fully integrated agreement. An integrated contract
necessarily includes every material term “and parol evidence cannot be admitted to add another item
to the agreement.” Id. at 878-879. The agreement between Nunez and Defendants is emphatic that it
is fully integrated. Under the heading “Entire and Integrated Agreement,” it states:

        This Agreement is intended by the Parties hereto as a final expression of their
        agreement and is intended to be a complete and exclusive statement of the
        agreement and understanding of the Parties hereto with respect to the subject
        matters contained herein. This Agreement supersedes any and all prior
        promises, representations, warranties, draft agreements, agreements, understandings,
        and undertakings between or among the Parties hereto with respect to such subject
        matters and there are no other or further promises, representations, warranties,
        agreements, understandings, or undertakings with respect to such subject
        matters.
Dkt. 377, Ex. 3 at 4 (emphasis added). “[W]here parties formally include an integration clause in
their contract, they are explicitly manifesting their intention to protect themselves against
misinterpretations which might arise from extrinsic evidence.” Air Safety, Inc. v. Teachers Realty Corp.,
706 N.E.2d 882, 885 (Ill. 1999).
        During the status hearing on December 18, 2017, counsel for Nunez suggested that the
settlement agreement with his client could be read to require dismissal given broad generic language
of the agreement to the effect that it settles “all claims.” But broad generic language cannot be read



Frank’s Sur-Reply in Supp. of Mot. to Disgorge 2
      Case: 1:11-cv-07972 Document #: 411 Filed: 02/06/19 Page 4 of 8 PageID #:6338




to impose additional unnamed duties on a party. Cf. Davis, 396 F.3d at 879. Not one word of the
agreement suggests a requirement to dismiss the California action. Perhaps Nunez could argue that
the requirement not to opt-out of the Pearson settlement necessitates the dismissal of his California
action. While it is true that the Pearson settlement resolved Nunez’s individual claims, this result was
foreclosed long before Defendants struck their Side Settlement. The deadline to request exclusion
from the underlying settlement was six months earlier, on May 26, 2016. Dkt. 238 at 10. While
courts sometimes grant leave for class members to belatedly opt out of a settlement, Mr. Nunez was
represented by competent counsel aware of the significance of requesting exclusion, so a belated
effort to save his individual action would unlikely succeed. Therefore, Defendant’s inclusion of a
belts-and-suspenders requirement for all of the Sweeney objectors to remain bound by the
settlement cannot be read to impose a separately-enforceable duty on Nunez alone.
         The California action became unviable due to res judicata once final approval was granted in a
class that Nunez failed to opt out of. That the parties expected to—and did—dismiss the California
action is the unremarkable consequence of Nunez’s claims being finally resolved in the Pearson
settlement. Opposing counsel often draft stipulated filings for each other, and the fact that
defendants drafted the California notice of dismissal is unremarkable, much less does it alter the Side
Agreement.
         Facts outside the Side Agreement have no bearing on its interpretation as a matter of law.
Instead, as the Seventh Circuit condemned and Frank previously argued, “A potential benefit for the
class—a better settlement—[was] leveraged for a purely personal gain—a side bargain.” Pearson II,
893 F.3d at 982. This side bargain should be unwound for all the reasons Frank previously argued.

II.      Even if parol evidence were considered, it does not militate against disgorging fees
         from Nunez and his counsel.
         Even if the agreement could be read as ambiguous, extrinsic evidence shows that the entire
settlement value derives from dismissal of the appeal, not the hypothetically-required dismissal of
the California action. Nunez was paid exactly what fellow objector-appellant Steven Buckley was
paid to dismiss his appeal. Buckley did not have a separate action against defendants, so the fact he



Frank’s Sur-Reply in Supp. of Mot. to Disgorge 3
   Case: 1:11-cv-07972 Document #: 411 Filed: 02/06/19 Page 5 of 8 PageID #:6339




was paid the same price suggests no incremental settlement value for California action. This is
unsurprising. The California action was entirely resolved due to res judicata and had no independent
value given that Nunez was bound by the Pearson class certification. Therefore, the entire value of
the payment for Nunez accrued through selfish dismissal of the appeal. This is the value that Frank
seeks to disgorge.
           In any event, even if Nunez had been paid for dismissal of his putative class action, this
payment should still be disgorged. In the first place, Nunez and his counsel did no work that
resulted in a common benefit, which might entitle them to attorneys’ fees. The class benefit was
obtained without the assistance of Nunez’s counsel; in fact, Nunez narrowly objected that his
counsel was not involved in settlement negotiations. Dkt. 256. Even assuming arguendo that Nunez
and his counsel conferred a benefit to the class meriting compensation, Nunez improperly
circumvented the Rule 23(h) fee approval process. “In a certified class action, the court may award
reasonable attorney’s fees and nontaxable costs that are authorized by law or by the parties’
agreement. . . . (1) A claim for an award must be made by motion under Rule 54(d)(2), . . . (2) A class
member, or a party from whom payment is sought, may object to the motion.” Fed. R. Civ. P. 23(h).
This rule applies to objectors. “If the consideration involves a payment to counsel for an objector,
the proper procedure is by motion under Rule 23(h) for an award of fees.” Advisory Committee
Notes to 2018 Amendment of Rule 23. Objectors must move under Rule 23(h), as Intervenor Frank
did when he successfully requested attorneys’ fees for helping provide an additional $4.1 million to
class members. Dkts. 245 at 1; Dkt. 288 at 9. Rule 23(h) has governed all fee awards in class
actions—including those by objectors—since 2003 and only permits fees by court order awarding
after a duly-noticed “motion under Rule 54(d)(2).” Fed. R. Civ. P. 23(h)(1). As the committee notes
observe, “any claim for an award of attorney fees must be sought by motion.” Advisory Committee
Notes to 2003 Amendment to Rule 23. This includes both awards to class counsel and to objectors’
counsel. Id. (contemplating “an award to other counsel whose work produced a beneficial result for
the class, such as . . . attorneys who represented objectors to a proposed settlement under Rule
23(e)”).


Frank’s Sur-Reply in Supp. of Mot. to Disgorge 4
   Case: 1:11-cv-07972 Document #: 411 Filed: 02/06/19 Page 6 of 8 PageID #:6340




         Here, even though Nunez purported to represent a substantially overlapping (or identical)
class, and even though he declined to exclude his individual claims from class-wide release, he
purports to have earned attorneys’ fees for his putative class action, yet he did not file any claim for
such fees under Rule 23(h). Disgorgement is warranted to remedy Nunez’s flouting of Rule 23(h).

III.     Nunez’ settlement provided no benefit to the class.
         At the motion hearing on December 18, 2018, Nunez’s counsel suggested that his appeal
could be distinguished because he was the last holdout to resolving all the appeals. Mr. Patterson
declares that he was “informed by Defendants’ counsel that all other objectors/appellants had
agreed to resolve their respective appeals” prior to executing the Nunez settlement. Dkt. 405 ¶ 7.
         But counsel provides no value by simply removing an obstacle that counsel himself created.
Nunez and the other objector-appellants filed notices of appeal, which stayed distribution of the
settlement funds. Nunez cannot claim to have benefitted the class simply because he agreed to drop
his appeal 45 days later after receiving an individual pay-off. A recent treatise drafted by several
prominent class action practitioners explains regarding the procedure a judge should undertake in
investigating objector payoffs under recently-amended provisions of Rule 23:1

         [A] court may not consider as a benefit to the class members the time that would
         otherwise be spent addressing the withdrawn objection or appeal. The sole fact that
         the withdrawal of an objection or dismissal of an appeal will expedite distribution of
         the settlement funds does not justify payment to withdraw an improper objection or
         dismiss an improper appeal. Otherwise every improper objection would be subject to
         compensation on these grounds.
Duke Law Bolch Judicial Institute, GUIDELINES          AND   BEST PRACTICES IMPLEMENTING 2018
AMENDMENTS        TO   RULE 23 CLASS ACTION SETTLEMENT PROVISIONS, 25 (Aug. 2018), available
online       at   https://judicialstudies.duke.edu/wp-content/uploads/2018/09/Class-Actions-Best-




         1 Going forward, Rule 23(e)(5)(B) requires objectors to obtain court approval before
receiving fees for dismissing an appeal. While the Sweeney objectors’ conduct in 2016 does not fall
under this rule, similar considerations prompted the Seventh Circuit to remand this case and should
guide the Court here. See Pearson II, 893 F.3d at 987 (referring to “amendment of Rule 23 designed to
prevent this problem from recurring”).


Frank’s Sur-Reply in Supp. of Mot. to Disgorge 5
   Case: 1:11-cv-07972 Document #: 411 Filed: 02/06/19 Page 7 of 8 PageID #:6341




Practices-Final-Version.pdf. Thus, even though Nunez was the last to agree to dismiss his appeal,
the broken window fallacy does not entitle him to attorneys’ fees.

                                           CONCLUSION
       Because the Nunez Side Agreement is verbatim with the other agreements and contains no
ambiguity admitting parol evidence, as a matter of law, Nunez was simply compensated for
dismissing his appeals. This Agreement provided no benefit to absent class members and should be
disgorged.

Dated: February 6, 2019.               /s/ Melissa A. Holyoak
                                       M. Frank Bednarz, (ARDC No. 6299073)
                                       Melissa A. Holyoak, (DC Bar No. 487759)
                                       HAMILTON LINCOLN LAW INSTITUTE
                                       CENTER FOR CLASS ACTION FAIRNESS
                                       1629 K Street NW
                                       Suite 300
                                       Washington, DC 20006
                                       Phone: (573) 823-5377
                                       Email: melissa.holyoak@hlli.org
                                       Attorneys for Theodore H. Frank




Frank’s Sur-Reply in Supp. of Mot. to Disgorge 6
   Case: 1:11-cv-07972 Document #: 411 Filed: 02/06/19 Page 8 of 8 PageID #:6342



                                  CERTIFICATE OF SERVICE

       The undersigned certifies she electronically filed the foregoing Sur-Reply in Support of
Motion to Disgorge via the ECF system for the Northern District of Illinois, thus effecting service
on all attorneys registered for electronic filing. Additionally, she caused to be served via First-Class
mail a copy of this Notice upon the following:


Peggy Thomas
Simone Thomas
2109 N.W. 12th Avenue
Ft. Lauderdale, FL 33311




Dated: February 6, 2019                                /s/ M. Frank Bednarz




Frank’s Sur-Reply in Supp. of Mot. to Disgorge 7
